                         Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 1 of 15



                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK
                   ------------------                                         X:


                   UNITED STATES OF AMERICA

                                    - v. -                                            SEALED INDICTMENT


                   SCOTT ROBINSON and                                                 20 Cr.
                   SCOTT MANGINI,
                                                        Defendants.


-         _,,
                                                                     Background
---,~,
(                              1.      Professional                  horse         racing    is    a   $100   billion
.,,_...    --"




C.J industry,                  which draws millions of fans each year in the United

                 States and around the world.                            Racehorses may sell at auction for

                 well more than $1,000,000 and compete for purses of up to and

                 beyond the same amount.                          In the United States, the horse racing

                                                              .
                 industry is subject to an array of federal and state regulations

                 aimed    at    protecting                participating             horses     and     ensuring   fair

                 competition,        among              other       things.         These      regulations    include

                 proscription of the use of performance-enhancing drugs                                       ("PEDs")

                 and testing regimes designed to ensure that racehorses are not

                 under their influence.

                               2.     Between at least 2011 and at least February 2020,

                 SCOTT ROBINSON and SCOTT MANGINir the defendants, and others known

                 and unknown, engaged in multiple iterations of a scheme to create,

                 manufacture,        sell,              and       ship   adulterated         and     misbranded   PEDs




                                             •.,.,,,.
         Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 2 of 15



intended to be secretly administered to racehorses for the purpose

of improving those horses'                  race performance, and to obtain prize

money for the horses'                  owners and trainers as a result.                Over the

course     of    the       scheme,      ROBINSON       and     MANGINI       sold millions         of

dollars'        worth      of     various       misbranded       and    adulterated        PEDs    to

customers across the United States and abroad.

                3.        From at least 2011 up to and including at least

2016,     SCOTT           ROBINSON        and     SCOTT        MANGINI,      the     defendants,

collaborated to operate a series of online marketplaces at which

the public, including racehorse trainers and owners, could procure

misbranded and adulterated PEDs for administration to racehorses.

These websites were created and designed to appeal to racehorse

trainers        and       owners,        and      included:          "HorsePreRace.com"           and

"HorseGold.com" (the "Horse PED Sites").

                4.        The   PEDs      SCOTT    ROBINSON       and     SCOTT MANGINI,          the

defendants,          marketed       and     distributed         on     the   Horse   PED     Sites,

included:

                          a.      "Blood builders":            The term "blood builders"

refers to PEDs used by horse trainers and others to increase red

blood cell counts and/or the oxygenation of muscle tissue of a

racehorse       in    order       to    stimulate        the    horse's      endurance.          This

stimulation          in    turn    enhances       that    horse's       performance        in,    and

recovery from,            a race. The FDA-approved trade name drug "Epogen"

is one such example. Among other things,                             "blood builders," when

                                                   2
         Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 3 of 15



combined with intense physical exertion, thicken the racehorse's

blood,    thereby causing increased cardiac exertion and pressure,

which can lead to cardiac issues or death.

                     b.        Customized Analgesics: Various "pain shots" or

"joint blocks" are used as                  analgesic PEDs              to deaden a         horse's

nerves     and     block       pain   in     order        to    improve     a     horse's        race

performance.        Among       other      things,        customized        analgesics           mask

physical injuries in a racehorse, which can cause a racehorse to

overexert itself during periods of intense physical exercise, and

thereby sustain a leg fracture or break during a race. Oftentimes,

racehorses that sustain leg fractures or breaks are euthanized.

                     c.        "Red acid": The substance often referied to by

the   defendants         and    others     as   "red       acid"        refers    to    a   set    of

customized        PEDs    designed,        in   part,      to     reduce     inflammation          in

joints, thereby improving a horse's rac~ performance.                                   Similar to

customized        analgesics,         "red      acid,"          among     other        things,     is

administered        to mask physical             injuries         in     racehorses,        thereby

increasing the risk of injury while racing.

             5.      SCOTT       ROBINSON,          the        defendant,        is    neither      a

veterinarian nor           a   pharmacist.          ROBINSON       and,    others       known     and

unknown,     first partnered with SCOTT MANGINI,                          the defendant,           to

create and distribute misbranded and adulterated PEDs in or about

2011. ROBINSON contributed to the misbranding operation by, among

other    things,     sourcing         chemicals       used       to     create    custom     PEDs;

                                                3
       Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 4 of 15



falsely labeling, packaging, and shipping those PEDs to customers

across the country, including in the Southern District of New York;

and collecting, reporting, and responding to employee and customer

complaints    regarding the defendants'           misbranded and adulterated

products.

             6.   SCOTT     MANGINI,     the    defendant,        was    a     licensed

pharmacist    in Florida until early 2016,              when state authorities

suspended his license for violations including adulterated and/or

misbranded drugs in a laboratory he operated, and a lack of records

reflecting how MANGINI had acquired certain prescription drugs.

MANGINI has never been a licensed physician, veterinarian, or drug

manufacturer. Since at least in or about 2011 through the present,

MANGINI has been involved in the creation, production, marketing,

and   distribution    of    new    animal      drugs,    including       with     SCOTT

ROBINSON, the defendant. In or about 2016, MANGINI stopped working

with ROBINSON. Thereafter, ROBINSON and MANGINI operated separate

PED manufacturing     and    distributing       operations.       ROBINSON,       along

with others known and unknown,          conducted his operation under the

name "RUI Labs" and/or "RUI Products," while MANGINI,                        and others

known and unknown,     conducted his own distribution of misbranded

and     adulterated         PEDs       via      an       online         marketplace,

"RaceHorseMeds.com."

             7.   At all times relevant to this Indictment, the PEDs

created and produced by SCOTT ROBINSON                  and SCOTT MANGINI,          the

                                         4
       Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 5 of 15



defendants,     were   misbranded     and        adulterated    in   several        ways.

First, all of those PEDs were manufactured in facilities •not duly

registered wi.th the U.S.         Food and Drug Administration                ("FDA").

Second,   those    PEDs   were     labeled        with     incomplete,      false     and

misleading information,         including deficient or false information

regarding the PEDs' manufacturer, packer,                  distributor,     contents,

and direction for       use.    Third,     the    defendants     caused PEDs         that

required a valid prescription to be distributed and administered

without a prescription.          Fourth,       the defendants'       PEDs   uniformly

lacked requisite       FDA approvals.          Moreover,    the defendants'          PEDs

were designed by the defendants in part to avoid detection through

anti-PED testing by state regulators,               the FDA, and/or racetracks

at which horses doped with the defendants' products would run.

           8.     On or about September 30, 2019, the Federal Bureau

of   Investigation     ("FBI")     and     the    FDA    conducted    a     judicially

authorized search of a PED manufacturing and distribution facility

operated by SCOTT ROBINSON, the defendant, and seized misbranded

and adulterated PEDs,          chemicals,       and electronic equipment they

found therein. Photographs of some of the drugs seized from this

search follow:




                                           5
      Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 6 of 15




                             COUNT ONE
          (Drug Adulteration and Misbranding Conspiracy:
                      Robinson and Mangini)

          The Grand Jury charges:

          9.    The allegations     set   forth   above   in   Paragraphs   1

through 7 are realleged and incorporated by reference as if set

fully forth herein.

          10.   From at least in or about 2011 through at least in

or about 2016, in the Southern District of New York and elsewhere,


                                    6
         Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 7 of 15



SCOTT ROBINSON and SCOTT MANGINI,                             the defendants,         together with

others    known and unknown,                 willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit offenses against the United States,                                to wit, violations of

Title 21, United States Code, Sections 331 and 333(a) (2).

               11.        It was a part and an object of the conspiracy that

SCOTT ROBINSON and SCOTT MANGINI,                             the defendants,         together with

others known and unknown, with the intent to defraud and mislead,

would and did introduce and deliver for introduction,                                     and would

and did cause the introduction and delivery for introduction, into

interstate commerce, adulterated and misbranded drugs, as defined

by 21 U.S.C.         §§   351(a) (5), 352(a), 352(b), 352(f), 352(0), 353(f),

and 360b, in violation of 21 U.S.C.                             §§   33l(a) and 333(a) (2).

               12.        It    was    further            a   part     and   an      object   of   the

conspir~cy that SCOTT ROBINSON and SCOTT MANGINI, the defendants,

together with others known and unknown, with the intent to defraud

and mislead, in interstate commerce, would and did adulterate and

misbrand       drugs,          and   would      and       did    cause    the     adulteration     and

misbranding of drugs                  in   interstate            commerce,      as   defined by 21

U.S.C.    §§   351 (a) (5),          352 (a),    352 (b),        352 (f),    352 (o),   353 (f),   and

360b, in violation of 21 U. S.C.                      §§      331 (b) and 333 (a) (2).

               13.        It    was    further            a   part     and   an      object   of   the

conspiracy that SCOTT ROBINSON and SCOTT MANGINI, the defendants,

together with others known and unknown, with the intent to defraud

                                                      7
        Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 8 of 15



and    mislead,        would        and    did   receive        in    interstate        commerce

adulterated          and misbranded drugs,              as     defined by        21   U.S. C.    §§


351(a) (5), 352(a), 352(b), 352(f), 352(0), 353(f), and 360b, and

deliver and proffer delivery thereof for pay and otherwise,                                     and

would    and     did        cause    the     receipt      in       interstate     commerce       of

adulterated and misbranded drugs,                       as     defined by        21   U.S.C.     §§

351 (a) (5), 352 (a), 352 (b),              352 (f),    352 (o),     353 (f), and 360b, and

cause the       deli very and prof f erect deli very thereof                      for pay and

otherwise, in violation of 21 U.S.C.                     §§    331 (c) and 333 (a) (2).

                                           Overt Acts

               14.     In furthera~ce of the conspiracy and to effect the

illegal objects thereof,                  SCOTT ROBINSON and SCOTT MANGINI,                     the

defendants, and others known and unknown, committed the following

overt acts, among others, in the Southern District of New York and

elsewhere:

                       a.      In    or     about      September       2014,     ROBINSON       and

MANGINI shipped PEDs marketed via HorsePreRace.com to a customer

located in the Southern District of New York.

                       b.      In or about January 2016, ROBINSON and MANGINI

sold    and    distributed           a     particular        PED     ("PED-1"),       which     was

misbranded and adulterated, to a customer of ROBINSON and MANGINI's

jointly operated PED manufacturing and distribution business.

                       c.      On     or     about      January        2,    2016,     ROBINSON

forwarded       the     following          customer       complaint         to   MANGINI:        "I

                                                 8
       Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 9 of 15


[customer] ordered some [PED-1]                 . starting bout 8 hours after

I   give the injection and for about 36 hours afterwards both my

horses act like they are heavily sedated, can barely walk. Could

I have a bad bottle of medicine,               I'm afraid to give it anymore

since this has happened three times." Commenting on this complaint,

ROBINSON wrote, "here is another one."

              (Title 18, United States Code, Section 371.)

                             COUNT TWO
      (Drug Adulteration and Misbranding Conspiracy: Robinson)

             The Grand Jury further charges:

             15.    The allegations      set    forth above    in Paragraphs    1

through 8 are realleged and incorporated by reference as if set

fully forth herein.

             16.    From at least in or about 2016 through at least in

or about October 2019,         in the Southern District of New York and

elsewhere,    SCOTT ROBINSON,      the defendant,          together with others

known and unknown, w.illfully and knowingly did combine, conspire,

confederate,       and agree   together and with each other to           commit

offenses against the United States,              to wit,    violations of Title

21, United States Code, Sections 331 and 333(a) (2).

             17.    It was a part and an object of the conspiracy that

SCOTT ROBINSON,       the   defendant,       together with others     known   and

unknown,   with the intent to defraud and mislead,               would and did

introduce and deliver for introduction,              and would and did cause


                                         9
         Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 10 of 15



the introduction and delivery for introduction,                                   into interstate

commerce, adulterated and misbranded drugs, as defined by 21 U.S.C.

§§   351(a) (5), 352(a), 352(b), 352(f), 352(0), 353(f), and 360b, in

violation of 21 U.S.C.               §§   331(a) and 333(a) (2).

                18.     It    was      further       a    part       and     an   object     of    the

conspiracy        that       SCOTT     ROBINSON,         the     defendant,          together     with

others known and unknown, with the intent to defraud and mislead,

in   interstate         commerce,         would and did adulterate                    and misbrand

drugs, and would and did cause the adulteration and misbranding of

drugs in interstate commerce, as defined by 21 U.S.C.                                §§   351 (a) (5),

352(a), 352(b), 352(f), 352(0), 353(f), and 360b, in violation of

21 U.S.C.       §§    331(b) and 333(a) (2).

                19.     It    was      further       a    part       and     an   object·    of    the

conspiracy        that       SCOTT     ROBINSON,         the     defendant,          together     with

others known and unknown, with the intent to defraud and mislead,

would     and    did     receive       in    interstate             commerce      adulterated      and

misbranded drugs,             as defined by 21 U.S.C.                  §§    351(a) (5),     352(a),

352(b), 352(f), 352(0), 353(f), and 360b, and deliver and proffer

delivery thereof for pay and otherwise,                              and would and did cause

the receipt in interstate commerce of adulterated and misbranded

drugs,    as     defined by          21     U.S.C.       §§    351(a) (5),        352(a),    352(b),

352(f),     352(0),          353(f),      and   360b,         and    cause     the    delivery     and

proffered delivery thereof for pay and otherwise, in violation of

21 U.S.C.       §§    331(c) and 333(a) (2).

                                                 10
        Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 11 of 15


                                       Overt Acts

               20.   In furtherance of the conspiracy and to effect the

illegal objects thereof, SCOTT ROBINSON, the defendant, and others

known    and    unknown,        committed   the    following       overt       acts,     among

others, in the Southern District of New York and elsewhere:

                     a.     On or about November            5,    2017,     ROBINSON,          in

electronic messages with a wholesale distributor whose warehouse

was based in the Southern District of New York,                          ordered a bulk

delivery of a substance that ROBINSON would subsequently package,

label, and resell as a race horse PED.

                     b.     In    or   about     September       2019,     ROBINSON,          and

others    known      and    unknown,     packaged     and        offered       for     sale     a

misbranded and adulterated PED labeled "RUI-LABS                                       Liquid

Viagra                    For    Research      Purposes     Only.        Not     for    human

consumption."

               (Title 18, United States Code, Section 371.)

                              COUNT THREE
        (Drug Adulteration and Misbranding Conspiracy: Mangini)

               The Grand Jury further charges:

               21.   The allegations        set    forth    above in           Paragraphs       1

through 7 are realleged and incorporated by reference as if set

fully forth herein.

               22.   From at      least in or about March 2017 through at

least in or about February 2020, in the Southern District of New


                                            11
        Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 12 of 15


York and elsewhere,         SCOTT MANGINI,         the defendant,       together with

others    known and unknown,              willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit offenses against the United States, to wit, violations of

Title 21, United States Code, Sections 331 and 333 (a) (2).

             23.     It was a part and an object of the conspiracy that

SCOTT    MANGINI,     the   defendant,        together    with    others    known   and

unknown,    with the intent to defraud and mislead,                    would and did

introduce and deliver for introduction,                   and would and did cause

the introduction and delivery for introduction,                       into interstate

commerce, adulterated and misbranded drugs, as defined by 21 U.S.C.

§§   351(a) (5), 352(a), 352(b), 352(f), 352(0), 353(f), and 360b, in

violation of 21 U.S.C.          §§   331 (a) and 333 (a) (2).

             24.     It   was    further       a   part   and    an   object   of   the

conspiracy that SCOTT MANGINI, ,the defendant, together with others

known and unknown,          with the        intent to defraud and mislead,            in

interstate commerce, would and did adulterate and misbrand drugs,

and would and did cause the adulteration and misbranding of drugs

in   interstate      commerce,       as    defined by 21    U.S.C.     §§   351 (a) (5),

352(a), 352(b), 352(f), 352(0), 353(f), and 360b, in violation of

21 U.S.C.    §§    331 (b) and 333 (a) (2).

             25.     It   was    further       a   part   and    an   object   of   the

conspiracy that SCOTT MANGINI, the defendant, together with others

known and unknown, with the intent to defraud and mislead, would

                                             12
         Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 13 of 15



and did receive in interstate commerce adulterated and misbranded

drugs,     as    defined by    21   U.S.C.     §§   351(a) (5),   352(a),     352(b),

352(f), 352(0), 353(f), and 360b, and deliver and proffer delivery

thereof for pay and otherwise, and would and did cause the receipt

in interstate commerce of adulterated and misbranded drugs,                        as

defined by 21 U.S.C. §§ 351(a) (5), 352(a), 352(b), 352(f), 352(0),

353(f),     and 360b,      and cause the delivery and proffered d~livery

thereof for pay and otherwise, in violation of 21 U.S.C. §§ 33l(c)

and 333 (a) (2).

                                    Overt Acts

                26.   In furtherance of the conspiracy and to effect the

illegal objects thereof, SCOTT MANGINI, the defendant, and others

known     and    unknown,    committed   the    following     overt   acts,     among

others, in the Southern District of New York and elsewhere:

                      a.    On or about August 7,        2018, MANGINI accepted

payment in return for the shipment of PED-1 to a recipient with an

address located in Manhattan, New York.

                      b.    On or about December 18, 2019, MANGINI shipped

and caused to be shipped,           via the United States Postal Service,

approximately 24 parcels of race horse PEDs from a                    location in

Florida to, among other locations, Arizona, California, Kentucky,




                                         13
     Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 14 of 15


Louisiana,   Michigan,    Missouri,        Ohio,     Oklahoma,   Pennsylvania,

Tennessee,   Texas,   Utah,   Washington,      and    the   Spanish   island of

Mallorca.

             (Title 18, United States Code, Section 371.)




                                            /!f!ibtr~
                                            United States Attorney




                                      14
Case 1:20-cr-00162-JPO Document 2 Filed 02/26/20 Page 15 of 15




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                  UNITED STATES OF AMERICA

                                   -   v.   -

             SCOTT ROBINSON and SCOTT MANGINI,

                              Defendants.


                       SEALED INDICTMENT

                                   20 Cr.

                       (18     u.s.c.       § 371.)

                    GEOFFREY S. BERMAN
                  United States Attorney.




              S.ea \-e d \y'\ dA e:} ~-\--- f 1-e d
               Aa·.e.o~      Nc,!f-ro. V\--\-   \Y\du<1-e?-
